Citation Nr: 1230690	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  98-19 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastritis, hiatal hernia, and gastroesophageal reflux disease (GERD) (claimed as nausea), to include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by: Eva Guerra, Esq.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1986 to August 1989 and from November 1990 to July 1991, with service in Southwest Asia in support of Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals (Board) from a February 1998 rating decision issued in March 1998 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for multiple joint pain, dizziness, hair loss, rash, shortness of breath, nausea, erectile dysfunction, fatigue, loss of energy, memory loss, blurred vision, sinus condition and general anxiety, all as due to an undiagnosed illness.  

In October 2008, it dismissed the Veteran's claims for memory loss, fatigue/loss of energy, insomnia and shortness of breath, denied the Veteran's claims for entitlement to service connection for sinus problems, epistaxis (nosebleeds) and allergic rhinitis, granted the Veteran's claim for entitlement to service connection for erectile dysfunction and remanded his claim for entitlement to service connection for nausea, as due to an undiagnosed illness.  That issue was again remanded in March 2010.   

Additionally, the Board notes that, in his Substantive Appeal, the Veteran indicated that he wanted a hearing in front of a Veterans Law Judge to be held at the RO (Travel Board hearing).  The Board remanded the case in December 2001, in order to provide the Veteran with his requested hearing.  However, in a statement dated on June 18, 2002, which he presented at the time of his Travel Board hearing, the Veteran stated that he wished to withdraw his request for a hearing, as his claim could stand on the testimony he had provided at a hearing in front of a Hearing Officer at the RO in October 1999.  This transcript has been associated with the record.  The Veteran's request for a Travel Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).  

As a final introductory matter, the Board notes that, while the Veteran was previously represented by The American Legion, he has since named the above-captioned attorney as his representative in this appeal.  See October 22, 2010, Appointment of Individual as Claimant's Representative.

The issues of service connection for posttraumatic stress disorder (PTSD) and blurred vision have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this long-standing appeal, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran contends that his nausea and related symptoms were caused or aggravated during one or more of his periods of qualifying active service, to specifically include his tour of duty during the first Gulf War. 

Parenthetically, the Board notes that, subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317 (2011).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness, without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

As noted above, The Veteran's service personnel records show that he served in Southwest Theater of Operations in support of in support of Operation Desert Shield/Storm.  Therefore, his status as a Persian Gulf Veteran is confirmed.  38 C.F.R. § 3.317 (d) (2011).  

His service treatment records (STRs) document that his January 1986 military entrance examination, his June 1991 separation examination, and a January 1996 Reserves examination were negative for any complaints of or treatment for gastritis, hiatal hernia, GERD, or nausea.  However, prior to entering his 2003 period of active duty, private medical records dated from September 1997 to October 1997 reflect that the Veteran had dysphagia and chest fullness after eating.  The examiner rendered a tentative assessment of irritable bowel syndrome, GERD and esophageal spasm.  

The Veteran entered his third period of active military service in February 2003.  Thereafter, in April 2003, he was diagnosed with gastritis, duodenitis, and stomach cramping.  In July 2003, the Veteran was diagnosed with "GERD?" and heartburn.  In August 2003, the Veteran was diagnosed with heartburn and GERD.  

The Veteran was permanently discharged from service in September 2003.  A subsequent VA medical record, dated in November 2003, shows that he was diagnosed with GERD.

In April 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed nausea.  At the examination, the Veteran was diagnosed with gastritis, hiatal hernia, helicobacter pylori and GERD.  The VA examiner noted that she had reviewed the Veteran's claims file and that the exact onset of the Veteran's symptoms was not clear to her.  She opined that the Veteran's nausea was most likely caused by a diagnosed disorder or several, to include gastritis, GERD, and/or hiatal hernia.  The examiner then opined that these diagnosed disorders were not aggravated during the Veteran's active military service.  The examiner did not provide any rationale for these opinions.  Thus, the Board finds this examination to be inadequate.

In March 2010, an addendum VA medical opinion was obtained.  The April 2009 VA examiner, following another review of the claims file, determined that the diagnosed disorders did not have their onset or continuation during the Veteran's active military service.  The examiner also determined that these disorders were not aggravated by the Veteran's active military service.  The examiner based these opinions on the fact that the Veteran's STRs did not show any complaints of the diagnosed disorders.  Significantly, however, as stated above, the STRs document complaints of GERD during the Veteran's third period of active military service.

Given that the above VA examiner relied on an incorrect factual finding as the premise for his negative nexus opinion, the Board finds his opinion to be inadequate for rating purposes.  Therefore, an additional etiological opinion is warranted with respect to Veteran's appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced); see also Stegall v. West, 11 Vet. App. 268 (1998) ( noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

Specifically, on remand, a VA medical opinion is needed to determine whether GERD or a related gastrointestinal disorder pre-existed, was incurred in, or was aggravated by any aspect of the Veteran's active military service, to specifically include an undiagnosed illness.  Additionally, in light of the Veteran's assertions of Gulf War syndrome, the Board finds that the requested VA medical opinion should also address whether any current gastrointestinal symptoms are consistent with an undiagnosed illness or are otherwise related to his tour of duty in during the first Gulf War.  See 38 C.F.R. § 3.317.

Finally, it appears that pertinent VA and private medical records may be outstanding.  The record shows that, as of March 2006, the Veteran was receiving periodic VA outpatient treatment at the Tuscaloosa VA Medical Center.  However, it does not appear that any VA medical records dated since that time have yet been requested or obtained.  Accordingly, as it appears that subsequent VA records may exist that are pertinent to the Veteran's claim, those records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Board finds that, on remand, the Veteran should be given an opportunity to identify any pertinent private treatment records that have not already been associated with the claims folder.  Then, after obtaining the appropriate authorization, those records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify all VA and private healthcare providers who have treated him for the symptoms underlying his claimed nausea since March 2006.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  All reasonable attempts should be made to obtain any outstanding VA and private records.  Obtain the Veteran's SSA records too.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. §  5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of any current gastrointestinal disorder.  Current VA Gulf War Examination Guidelines must be followed.  The claims folder should be sent to the examiner for review and the examination report should note that review.  The VA examiner should reconcile any opinion expressed with all pertinent evidence of record, including the Veteran's service and post-service treatment records and the April 2009 VA examination report and March 2010 addendum opinion.  Specifically, the VA examiner's opinion should address the following:

a)  State whether the Veteran's current gastrointestinal problems are attributable to a known clinical diagnosis, to specifically include gastritis, GERD, and/or hiatal hernia, or whether those reported problems are manifestations of an undiagnosed illness.

b)  If any of his gastrointestinal symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that each condition was incurred in or aggravated beyond its natural progression during the Veteran's service in the Persian Gulf, or is otherwise related to any aspect of his active duty. 

c)  State whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed gastrointestinal disorder was incurred during the Veteran's first period of active duty from February 1986 to August 1989. 

d)  State whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed gastrointestinal disorder clearly and unmistakably pre-existed his entry into his second period of active duty from November 1990 to July 1991. 

e)  If there is clear and unmistakable evidence that a current gastrointestinal disorder pre-existed the Veteran's second period of active duty, state whether there is clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during this second period of active duty.  

f)  If there is not clear and unmistakable evidence that a current gastrointestinal disorder pre-existed the Veteran's second period of active duty, state whether it is at least as likely as not (a probability of at least 50 percent or more) that such a disorder was incurred during this second period of active duty.   

g)  State whether it is least as likely as not (a 50 percent probability or greater) that any currently diagnosed gastrointestinal disorder clearly and unmistakably pre-existed the Veteran's entry into his third period of active duty from February 2003 to September 2003.  

h)  If there is clear and unmistakable evidence that a current gastrointestinal disorder pre-existed his third period of active duty, state whether there is clear and unmistakable evidence (evidence that is obvious and manifest) that the disorder was not aggravated beyond its natural progression during this period of military service.   

i)  If there is not clear and unmistakable evidence that a current gastrointestinal disorder pre-existed the Veteran's third period of active duty, state whether it is at least as likely as not (a probability of at least 50 percent or more) that the disorder was incurred during this period of military service. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________ 
E. WOODWARD DEUTSCH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

